Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (2008025775) in view of Lee (4573202).  Randolph teaches a plurality of thin wall packing inserts 18 in fig. 6, 7 comprising a flexible backing sheet 75 formed of a flexible material, a plurality of attachment elements 36/37 provided on the backing sheets a plurality of pocket members 83, and 86 each having a front surface and a back surface and at least one attachment element adapted for the removable attachment to a corresponding attachment element on the backing sheets and wherein the plurality of pocket members consist of pockets in a variety of different sizes and which are attachable in various configurations along the backing sheets the plurality of the pocket members further having the front surface with an access member and transparent window thereon and the plurality of pocket members are removably attached to the backing sheet by engaging or disengaging the attachment on the back surface of the pocket member with corresponding attachment elements from the backing sheet, and a zippable outer layer enclosing the plurality of packing inserts during transport to form a shell-type layer to protect the plurality of packing inserts wherein the packing inserts are readily removable from the outer layer and hangable separately from the outer layer via the hook at 87.  
	Note that the system in fig. 8A comprises plurality of portion 18.  In other words, the bag 12 can carry a plurality of portions 18 in the same system.  Also note the explicit teaching that a large bag 12 can container a plurality of portfolio 18:
25 ≤ 12N1+9N2+7N3+2N4+3N5+5N6 with N4=number of pocket containers 14 (XX SLIM) 

		With respect to the limitation that the pocket members in a variety of different sizes and which are attachment in various configurations, note that the claim requires only two different sizes and with the system with at least two folio containers would meet this limitation.  Also, note that various configurations with at least two folio containers,  the four pockets would be attachable from one to another folio to another folio and this constitute various configurations as claimed.
		Randolph meets all claimed limitations except for: “a zippable outer layer enclosing the plurality of packing inserts during transport to form a shell-type layer”, Lee teaches that it is known in the art to provide bag with a zippable outer layer via the lid at 30 and zipper 30.  It would have been obvious to one of ordinary skill in the art to provide a zippable outer layer by provide zippered lid to provide an alternative closure and/or to provide secure attachment.    
With respect to the front surface with an access member and transparent window, note that the term transparent does not impart any structure or material over the structure of the pockets in Randolph since Randolph teaches the material can be seen through. 
Regarding claim 2, note the opening at loop 88 where hook 87 going through.
Regarding claim 5, note that the claim does not read over the system in figs. 8 in Randolph with has at least four portion 18 and the contents in these portion 18 are interchangeable.
Claims 1-5, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Lee rejection, as set forth above, and further in view of Hollingsworth (20040163912).

The accessory module 256e,256f may  comprise a closure, such as the magnetic closures described above, for releasably securing the lid 221e to the front wall 213e in the closed position.   A window 206e may be provided in front wall 213e and may be made of transparent or see-through material. (with emphasis)

 It would have been obvious to one of ordinary skill in the art to provide transparent windows in the modules to provide the desired construction while enable one to see through the contents.
Also, to the degree it is argued that the container of Randolph does not teach the claimed different configuration, Hollingsworth teaches that it is known in the art to provide fastening structure with pluralities of pockets in figs. 13-33.  It would have been obvious to one of ordinary skill in the art to provide fastening structure with pluralities of pockets to accommodate a variety of contents.
Regarding claim 4, Randolph meets all claimed limitations except for the snap attachment, Hollingsworth teaches the use of snap fasteners.
[0083] FIG. 5 depicts the organizing panel 54 with a plurality of alternative attachment devices 58', each comprising one element or part of a snap fastener.   The attachment devices 58' may be a male or female snap fastener part or element but preferably are male snap fastener elements.  The attachment devices  58' are arranged on the organizing panel 54 so as to cooperatively engage  complementary attachment elements 74' on the accessory modules 56a- 56d as  shown in FIG. 8 for accessory module 56a.  Each attachment element 74' comprises a snap fastener part or element, i.e. male or female, complementary to the attachment devices 58'.  Each accessory module may have one or more than one attachment device 58' respectively cooperatively engageable with one or more than one attachment device 58'.  The attachment devices 58' and attachment elements 74' are used in essentially the same manner as the attachment devices 58 and attachment elements 74. (with emphasis)



[0040] With particular reference to FIGS. 1, 6, and 7, the folio container 14  includes a folio panel member 74 having a main panel portion 75, an inside flap portion 76, and an outside flap portion 77 that overlaps the inside flap  portion when the folio container is in a closed condition as shown in FIG. 1.  A counterpart of the flap pocket panel, designated 34', is fastened along three perimeter edge margins thereof to a front surface 78 of the folio panel member and having a counterpart of the pocket fastener 67 extending along the  remaining edge margin thereof to form a flap pocket 79 on the outside flap  portion 77, the front surface 78 forming an inside surface of the container 14  in the closed condition thereof as shown in FIG. 1.  Another pocket panel, designated main pocket panel 80 is likewise fastened to the main panel portion 75 in combination with another pocket fastener 67 to form a main pocket 81 of the folio container 14.  A tubular pocket member 82 having another counterpart  of the pocket fastener 67 extending between opposite side extremities thereof  forms a tubular pocket 83, the pocket member 82 being removably affixed to the  main pocket member by counterparts of the hook and mating fastener elements 36  and 37.  Further, a pouch container 85 that is formed by a pouch pocket member  86 and having a counterpart of the pocket fastener 67 is removably affixed to  the front surface 78 within the inside flap portion 76 of the folio panel  member 74 by further counterparts of the hook and mating fastener elements 36  and 37.  As further shown in FIGS. 6 and 7, the pouch pocket member 86, as well  as the flap pocket panel 34', is formed of mesh material for facilitating  drying of contents thereof, and both the tubular pocket member 82 and the main  pocket panel 80 are formed of a transparent material to permit viewing of  contents thereof.  Also shown in FIG. 7 is a hook member 87 for hanging the  folio container from an external support (not shown).  The hook member is  pivotally connected to the folio panel member 74 proximate an edge extremity of  the outside flap portion 77 by a loop-shaped anchor member 88, and is  releasably held in a stowed position against the flap pocket panel 34' by  another loop-shaped member, designated retainer member 89, the retainer member  89 being preferably formed of an elastic material for facilitating engagement  and disengagement of the hook member 87.  Moreover, a pair of folio fasteners  90 are provided for holding the folio panel member 74 in the closed condition  shown in FIG. 1, each folio fastener including a mating pair of fastener  elements 90A and 90B, which can be of any suitable construction, a magnetic  fastener configuration being shown in the drawings.  Additionally, a  counterpart of the pack handle, designated folio handle 92, is affixed to the  folio panel member 74 opposite the front surface 78 and along a boundary of the  main panel portion 75 and the outside flap portion 77, the folio handle  facilitating carrying the folio container 18 as well as for lifting same from  the main container 12.  (with emphasis)


at least one of the plurality of pocket members include a pair of storage areas thereon.  Hollingworth teaches that it is known in the art to provide a pocket with a pair of storage areas in fig. 11 at 98.  It would have been obvious to one of ordinary skill in the art to provide at least one of the plurality of pocket members include a pair of storage areas thereon to sort the contents.
Regarding claim 14, Randolph does not teach the plurality of pocket members further including a peripheral surface having a zipper thereon to allow for access to the contents of the individual pocket. Hollingworth teaches that it is known in the art to provide pocket including a peripheral surface having a zipper thereon to allow for access to the contents of the individual pocket in figs. 26-29 along with the window at 206k.  It would have been obvious to one of ordinary skill in the art to provide peripheral surface having a zipper thereon to allow for access to the contents of the individual pocket in figs. 26-29 to provide alternative type of detachable pocket and/or to provide security via the zipper structure. 
		 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733